UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1711


YOLANDA Y. BELL,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; DEPARTMENT OF JUSTICE; U.S.
ATTORNEY’S OFFICE; WILLIAM P. BARR, U.S. Attorney General; CHAD A.
READLER; MARK T. ESPER, Secretary of Defense; in his official capacity;
HARTICHEK, Admiral; MICHAEL SIMON, III, Former Program Manager of the
Defense Travel Office, Defense Logistics Agency; in his official and individual
capacity; DAVIS MCLEMORE, Former Deputy Program Manager of the Defense
Travel office, Defense Logistics Agency; in his official and individual capacity,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-00469-LO-IDD)


Submitted: November 19, 2019                             Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Yolanda Bell, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Yolanda Bell seeks to appeal the magistrate judge’s order granting in part and

denying in part her Request for Medical Reasonable Accommodation and the district

court’s order granting in part and denying in part her Motion for Continuance. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Bell seeks to

appeal are neither final orders nor appealable interlocutory or collateral orders.

Accordingly, we grant Appellees’ motion to dismiss and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3